Newburger, J.
The only question raised in this case is whether the failure to file the contract of marriage between the parties in the office of the city clerk invalidated the agreement. It is conceded that the contract was properly executed, and, with the exception of filing, in all other respects complied with chapter 339 of the Laws of 1901. On the motion for alimony and counsel fee Mr. Justice Bischoff held that the marriage was valid. See 60 Misc. Rep. 334. It was admitted that the defendant has not contributed to the support of the plaintiff. I am of the opinion that the marriage between the plaintiff and defendant is valid, and plaintiff is entitled to a decree of separation.
Decree of separation granted.